In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00319-CV

SAIED EMAMI, Appellant                     §   On Appeal from the 233rd District
                                               Court

                                           §   of Tarrant County (233-686313-20)
V.
                                           §   August 11, 2022

                                           §   Memorandum Opinion by Justice
KATHY JO EMAMI, Appellee                       Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Saied Emami shall pay all costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell